Title: To Benjamin Franklin from Thomas Brand Hollis, 21 June 1784
From: Hollis, Thomas Brand
To: Franklin, Benjamin



Sir
Bruton Street June 21. 1784.

The loss of a young person of fine dispositions and excellent principles, & in whose education I greatly interested my self, as intending him to be my son & heir, has prevented me attending to matters which at another time would have engaged my

thoughts; was it not for this, I should justly incur the imputation of negligence, as it is some time since I received from you a medal to commemorate the glorious events of the Independency of America & the total Subjugation of their enemies— events which I rejoice at as I have always detested and abhorred the principle of enslaving mankind and depriving them of the rights of human nature, under any pretence whatsoever.
The medal I esteem on all accounts is a great honor from the donor. It is a most valuable addition to my friends collection of Liberty coins as he used to call his cabinet.
The head of your Liberty would have pleased him. It is simple & noble the execution is good but I could have wished the names & dates of your victories had been wrote in capitals & also the date of your independence that every part might be intelligible.
There is a mistake in the word Juil: which might yet be altered.
Indeed Sir, the three noble subjects united in your medal claim each a distinct medal and had I the honor to be an American it should be done; for never in the Annals of mankind such events have had such glorious consequences. The divine rights of human nature are declared & established against all the Arts of Priests & Tyrants & there is now an Asylum for the injured & oppressed.
I hope the coinage of America will be attended too at proper time to be decimal on account change as the present roman coin is, and the copper currency to perpetuate Historical events as mentioned by Addison in the Spectator which might be done with small expence.
To me it is matter of surprize, after having considered it &

which I cannot sufficiently understand how the Romans struck their medals, as it is known they were often struck in the camp & of emperors who lived but three days and perhaps there are not two of the same Dye of any one Emperor. I rejoice you esteem my friends labors for the Publick. There never was a man who having the means indulged less & spent his whole time in publick services. Candor to the publick obliged the compilers of the Memoirs not to conceal any sentiment of my late friends. His anxiety for the publick weal made him suspicious of Characters eminently great but which by their strenous exertions, have demonstrated to the world how much they are superior to detraction.
The mistake about your letter attributed to Mr Adams shall be rectified in a future Edition.
The first opportunity I will convey to you Milton’s tractate on education which I could not induce the Booksellers, tho at my expence, to print with Johnson’s poets as it always accompanied his Poeticks, tho Cowleys Proposition is published with his Poems—such is the fear of Johnson with the Booksellers who unwillingly sell The remarks on Milton’s Life.
May you like Timoleon, long enjoy the glorious satisfaction of having emancipated your country and established Freedom on the broad basis of equal Laws, and beleive me to be with the greatest esteem and respect for your worth & excellence Sir your much obliged humble Servant

T Brand Hollis.

